SUMMARY ORDER
Plaintiffs-Appellants Sal Celauro, Jr., Paul Astrup, and Rosanne B. Astrup appeal a January 28, 2006 decision and order *96of the United States District Court for the Eastern District of New York (Arthur D. Spatt, Judge), reduced to a judgment on January 30, dismissing their complaint with prejudice. We assume the parties’ familiarity with the facts, procedural history, and specification of issues on appeal.
For substantially the reasons set forth in the District Court’s January 28 decision, we affirm the judgment. We have considered all of plaintiffs-appellants’ arguments and find them without merit.
The District Court’s judgment dated January 30, 2006 is AFFIRMED.